DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-17) in the reply filed on 11 May 2022 is acknowledged.  The traversal is on the ground(s) that the method and apparatus share the same claim language and therefore are not distinct and that even if they were distinct there would not be a serious search burden place on the Examiner.  This is not found persuasive because as previously explained apparatus claim patentability is determined by structure irrespective of method and workpiece limitations.  Therefore the apparatus of the present invention could be used to perform a materially different method such as extruding thermoset polymers.  With regard to the “no serious burden” argument, such arguments are not found persuasive because of applicant's mere allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office. This allegation relies on the unsupported assumption that the search and examination of all inventions would be coextensive. However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims. In addition, the Examiner has properly identified limitations between the subcombination and combination claims, which render such claims distinct and thus restrictable.  In any case, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical and at any point during prosecution, claims drawn to each invention may be amended and thus, may diverge from each other, requiring searches in areas which DO NOT overlap
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 May 2022.  Applicant is encouraged to maintain the method claims in the current application and amend them to remain commensurate in scope with the Apparatus claims so that upon indication of allowable apparatus subject matter, said method claims may be rejoined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Planeta et al. (US Patent 6,116,885).
Regarding Claim 1: Planeta et al. disclose annular manifold (Figure 8) for an extrusion parison head for producing a tubular molding from a thermoplastic material, comprising: an accommodation body ((312) Figure 8) with a first accommodation chamber ((318) Figure 8) with an inner surface ((318) Figure 8), a first distribution sleeve with an outer surface ((310) Figure 8), which has a distribution groove ((316) Figure 8), wherein the first distribution sleeve is accommodated in the first accommodation chamber, and an annular first distribution chamber ((318a) Figure 8), which is formed between the inner surface of the first accommodation chamber and the outer surface of the first distribution sleeve, and which opens into an annular gap opening ((318b) Figure 8), wherein the outer surface of the first distribution sleeve has a single helical distribution groove with more than one winding and less than 1.25 windings around the first distribution sleeve (figure 8 and col. 7 lines 8 -11).
Regarding Claim 2: Planeta et al. disclose the invention as described above in the rejection of Claim 1.  Planeta et al. further disclose wherein the distribution groove of the first distribution sleeve has a first end arranged a first distance from the annular gap opening and which is fed by a connecting channel for feeding a molten plastic, and a second end arranged a second distance less than the first distance from the annular gap opening, and a depth of the distribution groove of the first distribution sleeve decreases from the first end to the second end ((316) Figure 8).
Regarding Claim 3: Planeta et al. disclose the invention as described above in the rejection of Claim 1.  Planeta et al. further disclose wherein the outer surface of the first distribution sleeve is formed frustoconically at least partially along an axial extension of the first distribution sleeve (Figure 8).
Regarding Claim 4: Planeta et al. disclose the invention as described above in the rejection of Claim 1.  Planeta et al. further disclose wherein the outer surface of the first distribution sleeve and the inner surface of the first accommodation chamber extend parallel to each other in an area of the first distribution chamber (Figure 8).
Regarding Claim 5: Planeta et al. disclose the invention as described above in the rejection of Claim 1.  Planeta et al. further disclose wherein the outer surface of the first distribution sleeve is in sealing contact with the inner surface of the first accommodation chamber on a side of the distribution groove facing away from the annular gap opening and at least partially between regions of the distribution groove overlapping each other in an axial direction (figure 8 and intrinsically it would make sealing contact or it would leak).
Regarding Claim 6: Planeta et al. disclose the invention as described above in the rejection of Claim 5.  Planeta et al. further disclose wherein the outer surface of the first distribution sleeve is in sealing contact with the inner surface of the first accommodation chamber between the regions of the distribution groove overlapping each other in the axial direction starting from a first end of the distribution groove towards a second end of the distribution groove along a part of an overlapping region (figure 8 and intrinsically it would make sealing contact or it would leak).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Planeta et al. (US Patent 6,116,885), as applied to Claim 1 above, further in view of Teutsch et al. (US Patent 5,393,216).
Regarding Claims 7-17: As described above: Planeta et al. disclose annular manifold (Figure 8) for an extrusion parison head for producing a tubular molding from a thermoplastic material, comprising: an accommodation body ((312) Figure 8) with a first accommodation chamber ((318) Figure 8) with an inner surface ((318) Figure 8), a first distribution sleeve with an outer surface ((310) Figure 8), which has a distribution groove ((316) Figure 8), wherein the first distribution sleeve is accommodated in the first accommodation chamber, and an annular first distribution chamber ((318a) Figure 8), which is formed between the inner surface of the first accommodation chamber and the outer surface of the first distribution sleeve, and which opens into an annular gap opening ((318b) Figure 8), wherein the outer surface of the first distribution sleeve has a single helical distribution groove with more than one winding and less than 1.25 windings around the first distribution sleeve (figure 8 and col. 7 lines 8 -11).  While Planeta et al. fail to disclose a second sleeve and accommodation chamber, a person having ordinary skill in the art at the time of invention would have found such matters to be mere duplication of parts which is prima facie obvious.  The additional sleeves and accommodation chambers allowing more layers to be added.  For Example Teutsch et al. discloses 5 such sleeves having six accommodation chambers (Figure 1).  Therefore absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found additional nesting sleeves to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744